PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/639,293
Filing Date: 30 Jun 2017
Appellant(s): Sheng, Ping, Xiao



__________________
Douglas M. Hamilton
Registration No.47, 629
For Appellant


EXAMINER’S ANSWER











on September 15, 2021

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 16 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2, 4, 6, 10-11, 13, 15 and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Landivar (US Pat.No.8, 037,415).

Claims 3,5,12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Landivar (US Pat.No.8,037,415) in view of Hsieh (US Pat.No.8,316,440).

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Landivar (US Pat.No.8,037,415) in view of Hsieh (US Pat.No.8,316,440) and further in view of Cranor (US Pub.No.2003/0112792)

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Landivar (US Pat.No.8, 037,415) in view of Goel (US Pub.No.2016/0380988).

(2) Response to Argument


Landivar fails to disclose the identical inventions in as complete detail as is contained in Claims 1-2, 4, and 6, 10-11, 13, 15 and 19-20.

On pages 11-13 of Appeal Brief,  Appellant argues that claim 1 requires: “acquiring, by a client security manager running on a client computer system associated with a private network, a remote host name resolution file maintained by a remote server or a network security appliance associated with the private network” and “importing, by the client security manager, the remote host name resolution file into a local host name resolution file of the client computer system” ; and Landivar reference does not teach this limitation.

Appellant then states that Landivar discloses: “a system where an executable file is downloaded from a server to manage respective local host files”.

Accordingly, appellant argues that Landivar differentiates between an executable “host file manager” and non-executable local “host file”. It is the executable file that is downloaded from the server and not a host file.

Examiner respectfully disagrees with the Appellant’s assertion. 

Landivar reference in Col.9, lines.11-16; Col.10, lines.41-50 and Col.4, lines.62-67 discloses the host file manager application (executable file) will be stored on server 130 (remote server, see fig.1), and the host file manager application (executable file) can be downloaded by client computers 141-143 from server 130.


Furthermore Col. 5 lines. 14-16 discloses that the host file manager data may be stored in a network accessible location such as a database 131 (see, fig.1); as such discloses the host resolution file is located in a server. 

 Col.5, Lines.17-24 discloses when the host file manager application is launched, the host file manager modifies the host file (non-executable file) on computer 141 to correlate the IP address.

Col.3, lines.28-41 discloses translate the host name into an IP address via the computer’s local host file. For example, when a user computer points his browser to the hostname www.abccorp.com, this hostname is translated into an IP address by consulting the computer’s host file, and this is called name-to-IP resolution.

So both host file manager data (non-executable file or host file) and host file manager application (executable file) are downloaded from the remote server to the client computer. From the client computer, the host file manager modifies the host file (non-executable file) on computer 141 to correlate the IP address, and this is called name-to-IP resolution.

As such, the Landivar meet the limitation cited in independent claim 1.



Appellant then states that Landivar discloses that an executable host file manager is transferred from the remote server to the local computer; and not the host file.

Examiner respectfully disagrees with the Appellant’s assertion. 

Landivar in Col.9, lines.11-16; Col.10, lines.41-50 and Col.4, lines.62-67 discloses the host file manager application (executable file) will be stored on server 130 (remote server, see fig.1), and the host file manager application (executable file) can be downloaded by client computers 141-143 from server 130.

Col.5, lines.13-16 discloses the host file manager data (non-executable file or host file) is coded with host file manager application (executable file). So when the client computers 141-143 download the host file manager application (executable file) from the remote server, the host file manager data (non-executable file or host file) is also downloaded, since the host file manager data (non-executable file or host file) is coded with host file manager application (executable file). 

Furthermore Col. 5 lines. 14-16 discloses that the host file manager data may be stored in a network accessible location such as a database 131 (see, fig.1); as such discloses the host resolution file is located in a server. 



Col.3, lines.28-41 discloses translate the host name into an IP address via the computer’s local host file. For example, when a user computer points his browser to the hostname www.abccorp.com, this hostname is translated into an IP address by consulting the computer’s host file, and this is called name-to-IP resolution.

So both host file manager data (non-executable file or host file) and host file manager application (executable file) are downloaded from the remote server to the client computer. From the client computer, the host file manager modifies the host file (non-executable file) on computer 141 to correlate the IP address, and this is called name-to-IP resolution.

As such, Landivar discloses the limitations cited in the independent claim 1 and the rejection of claim 1 is maintained.

Claim 10
Appellant argues, on page 16 of Appeal Brief that, independent claim 10, includes the limitations substantially similar to those discussed above in connection with independent claim 1. And Landivar fails to meet the limitations cited in claim 1. As such, independent claim 10 and its dependent claims 11, 13 and 15 fails to teach the deficiencies of Landivar and thus claims 10, 11, 13 and 15 are allowable over Landivar for the same reason set forth above.



Claims 2, 4, 6 and 19-20
Appellant's arguments concerning these claims are based on Appellant's arguments with respect to the independent claims 1 and 10.  As discussed above, Landivar discloses all the limitations of the independent claims.  As such the rejection of claims 2, 4, 6 and 19-20 are maintained.


B. The combination of Landivar and Hsieh fails to render claims 3,5,12 and 14 obvious under 35 U.S.C. 103.

Appellant argues, on page 17 of Appeal Brief that, Landivar in view of Hsieh fails to remedy the deficiencies of Landivar for claim 1, thus claims 3,5,12 and 14 are allowable due to the dependency from an allowable base claim.

Examiner respectfully disagrees with the Appellant’s assertion. Landivar discloses the limitation cited in claims 1 and 10 as discussed above, as such the rejection of claims 3,5,13 and 14 are maintained.

C. The combination of Landivar, Hsieh and Cranor fails to render claims 7 and 16 obvious under 35 U.S.C. 103.



Examiner respectfully disagrees with the Appellant’s assertion. Landivar discloses the limitation cited in claims 1 and 10 as discussed above, as such the rejection of claims 7 and 16 are maintained.

D. The combination of Landivar and Goel fails to render claims 8 and 17 obvious under 35 U.S.C. 103.

Appellant argues, on page 18 of Appeal Brief that, Landivar in view of Goel fails to remedy the deficiencies of Landivar for claims 1 and 10, thus claims 7 and 16 are allowable due to the dependency from an allowable base claim.

Examiner respectfully disagrees with the Appellant’s assertion. Landivar discloses the limitation cited in claims 1 and 10 as discussed above, as such the rejection of claims 8 and 17 are maintained.

E. The combination of Landivar and Lee fails to render claims 9 and 18 obvious under 35 U.S.C. 103.

Appellant argues, on page 18 of Appeal Brief that, Landivar in view of Lee fails to remedy the deficiencies of Landivar for independent claims 1 and 10, thus claims 9 and 18 are allowable due to the dependency from an allowable base claim.



(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        

Conferees:
/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.